
	

114 HCON 106 IH: To authorize the use of United States Armed Forces against the Islamic State of Iraq and the Levant and its associated forces.
U.S. House of Representatives
2016-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2016
			Mr. Cole submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		To authorize the use of United States Armed Forces against the Islamic State of Iraq and the Levant
			 and its associated forces.
	
	
 Whereas the terrorist organization referred to as the Islamic State of Iraq and the Levant and various other names (in this concurrent resolution referred to as ISIL) has been systematically targeting, kidnapping, and killing innocent men, women, and children throughout Iraq and Syria, continues to expand its terror influence, and is responsible for recent attacks in Egypt, Lebanon, Tunisia, and France;
 Whereas foreign fighters, undeterred by the more than 60 nation coalition operating against ISIL, continue to join the ranks of ISIL with the goal of establishing a caliphate;
 Whereas, on June 19, 2014, President Barack Obama stated that ISIL poses a threat to the Iraqi people, to the region and to U.S. interests; Whereas, on August 19, 2014, ISIL released a video of the beheading of an American journalist, James Foley, and threatened to kill more Americans;
 Whereas, on September 2, 2014, ISIL released a second video, of the beheading of an Israeli-American journalist, Steven Sotloff, and again threatened to kill more;
 Whereas a Central Intelligence Agency assessment in September 2014 estimated that ISIL can muster as many as 31,500 fighters in Syria and Iraq alone;
 Whereas, on November 16, 2014, ISIL released yet another video of militant Jihadi John standing over the severed head of former Army Ranger Peter Kassig; Whereas Master Sergeant Joshua Wheeler, a member of a United States Special Forces operations team, was killed during a daring raid on an ISIL stronghold in Iraq to rescue 70 prisoners who were slated to be executed;
 Whereas American hostage Kayla Mueller, a 26-year-old female, was kidnapped and repeatedly raped for almost 18 months by the leader of ISIL, Abu Bakr al-Baghdadi;
 Whereas, on November 13, 2015, ISIL carried out a coordinated attack on Paris, France, killing more than 129 people from at least 14 different countries, including American student Nohemi Gonzalez;
 Whereas, on November 16, 2015, Central Intelligence Agency Director Brennan warned, following ISIL's horrific terrorist in Paris, that the attack was likely not the only operation that ISIL has in the pipeline;
 Whereas, on August 18, 2014, Pope Francis said that the international community would be justified in stopping ISIL;
 Whereas, on August 21, 2014, former Chairman of the Joint Chiefs of Staff General Dempsey stated that ISIL has an apocalyptic, end-of-days strategic vision and which will eventually have to be defeated;
 Whereas, on September 16, 2014, former Secretary of Defense Hagel testified before the Committee on Armed Services of the Senate that if left unchecked, ISIL will directly threaten our homeland and our allies;
 Whereas, on September 17, 2014, during a hearing of the Committee on Foreign Relations of the Senate, Secretary of State Kerry stated that ISIL must be defeated. Period. End of story;
 Whereas, on March 13, 2015, Central Intelligence Agency Director Brennan stated that ISIL is well-armed and well-financed. Its fighters are disciplined, committed, and battle-hardened. Left unchecked, the group would pose a serious danger not only to Syria and Iraq, but to the wider region beyond, including the threat of attacks in the homelands of the United States and our partners;
 Whereas, on July 23, 2015, Federal Bureau of Investigation Director Comey stated that [t]he threat that ISIL presents to the United States is very different in kind, in type, in degree than al Qaeda. ISIL is not your parent’s al Qaeda, it’s a very different model. And by virtue of that model, it’s currently the threat that we are worried about in the homeland most of all;
 Whereas, on November 16, 2015, following the attacks on Paris, France, ISIL released a video threatening to strike America at its center in Washington;
 Whereas, on November 17, 2015, former Central Intelligence Agency Director Panetta warned that countering the threat posed by ISIL isn’t about containment. It is about defeating ISIS. I think if there’s anything we ought to understand from these last events [in Paris], it’s that we have to go to war against this brutal enemy;
 Whereas after the terrorist attacks of September 11, 2001, Congress authorized the use of military force against al Qaeda;
 Whereas ISIL poses a direct threat to the United States homeland that is equal to or greater than the threat posed by al Qaeda prior to the terrorist attacks of September 11, 2001; and
 Whereas, although nothing in this concurrent resolution limits the authorities of the President under article 2 of the Constitution of the United States, Justice Robert H. Jackson wrote in Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579 (1952) that [w]hen the President acts pursuant to an express or implied authorization of Congress, his authority is at its maximum, for it includes all that he possesses in his own right plus all that Congress can delegate: Now, therefore, be it
		
	
 1.Short titleThis concurrent resolution may be cited as the Authorization for Use of Military Force Against the Islamic State of Iraq and the Levant and its Associated Forces.
		2.Authorization for use of United States Armed Forces
 (a)In generalThe President is authorized to use all necessary and appropriate force in order to defend the national security of the United States against the continuing threat posed by the Islamic State of Iraq and the Levant, its associated forces, organizations, and persons, and any successor organizations.
			(b)War powers resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this concurrent resolution supercedes any requirement of the War Powers Resolution. 3.Reports to Congress (a)ReportsThe President shall, at least once every 60 days, submit to Congress a report on matters relevant to this concurrent resolution, including actions taken pursuant to the exercise of authority granted in section 2.
 (b)Single consolidated reportTo the extent that the submission of any report described in subsection (a) coincides with the submission of any other report on matters relevant to this concurrent resolution otherwise required to be submitted to Congress pursuant to the reporting requirements of the War Powers Resolution, all such reports may be submitted as a single consolidated report to Congress.
			
